AMENDED AND RESTATED
LIONBRIDGE TECHNOLOGIES, INC.
AGREEMENT

This AGREEMENT originally entered into between Lionbridge Technologies, Inc.
(the “Company”) and      (“Executive”) effective as of the 2nd day of
November 2006 and is hereby amended and restated as of the 31st day of
October 2008.

WHEREAS, the Board of the Directors of the Company (the “Board”) considers it
essential to the best interests of the Company and its stockholders to foster
the Company’s ability to retain key management personnel; and

WHEREAS, the Board recognizes that, as it generally the case with publicly-held
corporations, the possibility of a Change of Control (as defined herein) exists
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and

WHEREAS, the Board intends for this Agreement to provide protection for its
executive officers in general, for so long as such officers remain in the
employment of the Company, against the exigencies of a Change of Control, but
not to otherwise provide assurance of or rights to continued employment; and

WHEREAS, should the possibility of a Change of Control arise, in addition to the
Executive’s regular duties, the Executive may be called upon to assist in the
assessment of such possible Change of Control, to advise management and the
Board as to whether such Change of Control would be in the best interests of the
Company and to take such other actions as the Board might determine to be
appropriate; and

WHEREAS, this Agreement describes the rights conferred on the Executive under
the Lionbridge Technologies, Inc. Change of Control Plan, amended and restated
as of October 31, 2008 (the “Change of Control Plan”).

WHEREAS, this Agreement is not intended to alter the rights of the Executive in
the absence of a Change of Control with respect to his or her employment by the
Company or his or her compensation and benefits in connection with such
employment and, accordingly, this Agreement, although taking effect as provided
below, will be operative only upon a Change of Control.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

1. Term; Employment Protection Period. The term during which this Agreement (the
“Agreement”) will be in effect (the “Term of the Agreement”) originally began on
November 2, 2006 (the “Effective Date”) and will remain in effect until
terminated by a vote of the majority of the Board of Directors. If a Change of
Control (as defined in Exhibit A) occurs during the Term of the Agreement, the
Agreement will remain in effect until all obligations hereunder have been
discharged. The period starting on the date of such a Change of Control and
ending on the 18 month anniversary of the Change of Control will be a
“Employment Protection Period” under the terms of this Agreement.

2. Definition of a Change of Control. “Change of Control” has the meaning set
forth in Schedule A hereto.

3. Termination of Employment; Severance Benefits.

3.1 Terminability of Employment. If Executive’s employment terminates during the
Employment Protection Period set forth in this Agreement following a Change of
Control, the parties will be required to discharge the applicable obligations
described in this Section 3 and elsewhere in this Agreement. If Executive’s
employment terminates at any time other than during the applicable Employment
Protection Period following a Change of Control, Executive will have no rights
under the Agreement.

3.2 Termination upon Death or Disability. If Executive ceases to be an employee
of the Company as a result of death or disability, the Company will have no
further obligation or liability to Executive hereunder other than for base
salary earned and unpaid at the date of termination and compensation for accrued
vacation, and the Term of the Agreement will end when those amounts are paid.
However, nothing in this Agreement is intended to interfere with the rights of
Executive and his family or
beneficiaries under other applicable plans, policies or arrangements of the
Company. For purposes of this Section 3.2, the Company may terminate Executive’s
employment for “disability” if, because of physical or mental incapacity,
Executive is unable for a period of 90 consecutive days to perform the material
duties of his position and it is determined by a qualified physician chosen by
the Company (and, if during a Employment Protection Period, approved by the
Executive or his conservator) to be probable that such incapacity will continue
for an additional 60 consecutive days.

3.3 Termination by the Company for Cause or by Executive Without Good
Reason. If the Company terminates Executive’s employment for Cause (as
defined in this Section 3.3) or if Executive terminates his employment
other than for Good Reason (as defined in this Section 3.3), the Company will
have no further obligation or liability to Executive hereunder other than
for Base Salary earned and unpaid at the date of termination and
compensation for accrued vacation, and the Term of the Agreement will end
when those amounts are paid.

“Cause” means (a) willful malfeasance or gross negligence in the

performance by Executive of his duties, resulting in harm to the Company,
(b) fraud or dishonesty by Executive with respect to the Company, or (c)
Executive’s conviction of a felony.

“Good Reason” means (i) a material reduction in the Executive’s total
compensation, including but not limited to (a) a reduction of the Executive’s
base salary below the

level in effect immediately prior to the Change of Control without the
Executive’s prior written consent, (b) a reduction in the Executive’s target
annual bonus opportunity below the level in effect immediately prior to the
Change of Control without the Executive’s prior written consent,
(c) discontinuation of participation in any compensation plan that is maintained
following the Change in Control in which the Executive participated immediately
prior to the Change of Control without the Executive’s prior written consent, or
(d) exclusion from participating in compensation programs that are customarily
offered to senior executives, (ii) relocation of the Executive’s principal place
of work to a location more than 50 miles from its location
immediately prior to the Change of Control or (iii) change in title or
responsibilities below the level in effect immediately prior to the Change of
Control without the Executive’s prior written consent.

3.4 By the Company Without Cause or By Executive for Good Reason.

(a) Entitlement to Severance Benefits. If, during the Term of the Agreement, the
Company terminates Executive’s employment without Cause, or if Executive
terminates his employment for Good Reason, the Company will, subject to
Section 4 below, provide severance benefits to Executive as set forth below in
Section 3.4(b).

(b) Severance Benefits Following a Change of Control. If the termination occurs
during the Employment Protection Period, the Company will provide severance
benefits to Executive as follows:

(i) The Company will pay to Executive within 30 days of the termination a
lump-sum cash amount equal to 150% of sum of the Executive’s annual base salary
in effect immediately prior to the termination (or, if his base salary has been
reduced within 60 days of the termination or at any time after the Change of
Control, his base salary in effect prior to the reduction) plus the Executive’s
then current annual target bonus.

(ii) The Company will also pay to Executive within 30 days of the termination a
pro-rata portion of his target bonus for the year of termination.

(iii) The Company will continue for a period of 18 months from the date of
termination to provide Executive with family medical, disability and life
insurance coverage at the level in effect immediately prior to the Change of
Control. To the extent the Company is unable to provide such benefits to an
Executive under its existing plans and arrangements, it will at the discretion
of the Company either arrange to provide the Executive with substantially
similar benefits upon comparable terms or pay the Executive cash amounts on a
monthly basis equal to the Executive’s monthly cost of obtaining such benefits.

(c) Option Acceleration. Notwithstanding any contrary provision of the plans or

arrangements under which they are granted, upon a Change of Control and
irrespective of a termination of employment, (A) 50% of the options to purchase
Company stock held by Executive will immediately become exercisable and the
remaining 50% of the options to purchase Company stock held by Executive will
become exercisable on the earlier of the six month anniversary of the date of
the Change of Control or the date such Executive’s employment is terminated
without Cause or for Good Reason, and (B) all restricted stock held by Executive
under restricted stock plans and arrangements will immediately become fully
vested.

4. Limitations on Severance Benefits.

4.1 Section 280G. The payments to the Executive under Section 3 of this
Agreement shall be made without regard to whether the deductibility of such
payments (or any other “parachute payments,” as that term is defined in
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), to
or for the benefit of such Executive) would be limited or precluded by Section
280G and without regard to whether such payment (or any other “parachute
payments” as so defined) would subject the Executive to the federal excise tax
levied on certain “excess parachute payments” under Section 4999 of the Code;
provided that if the total of all “parachute payments” to or for the benefit of
the Executive, after reduction for all federal, state and local taxes (including
the tax described in Section 4999 of the Code, if applicable) with respect to
such payments (the “Total After-Tax Payments”), would be increased by the
limitation or elimination of any payment under this Agreement or any “parachute
payments” under other agreements or arrangements, then the amount payable under
this Agreement (or the “parachute payment” under such other agreement or
arrangement shall be reduced to the extent, and only to the extent, necessary to
maximize the Total After-Tax Payments. The determination as to whether and to
what extent each payment under this Agreement (or the “parachute payment” under
such other agreement or arrangement) is required to be reduced in accordance
with the preceding sentence shall be made at the Company’s expense by its
independent certified public accounting firm. In the event of any such
reduction, the payments under this Agreement (or the “parachute payment” under
such other agreement or arrangement) shall be reduced in the following order:
(1) cash payments not subject to Section 409A of the Code; (2) cash payments
subject to Section 409A of the Code; (3) equity-based payments and acceleration;
and (4) non-cash forms of benefits. To the extent any payment is to be made over
time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order. In the event of any underpayment or overpayment
under this Agreement (or such other agreement or arrangement) as determined by
the accounting firm, the amount of such underpayment or overpayment shall
forthwith be paid promptly to the Executive or refunded to the Company, as the
case may be, with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

4.2 Section 409A. No payment that may be made pursuant to this Agreement that
constitutes “nonqualified deferred compensation” within the meaning of
Section 409A of the Code may be accelerated or deferred by the Company or the
Executive. Notwithstanding anything herein (or in any other agreement or
arrangement between the Executive and the Company) to the contrary, , if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any payments under the Change of Control
Plan or under provisions of this Agreement are determined to constitute deferred
compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such Section.

5. Withholding. All payments required to be made by the Company to Executive
under this Agreement will be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as may be required by law.

6. Fees and Expenses. In the event of Executive’s termination of employment
during a Employment Protection Period, the Company will pay any and all fees and
expenses (including legal fees and other costs of arbitration or litigation)
that may be incurred by Executive in enforcing his rights under this Agreement.

7. No Duty to Mitigate. Benefits payable under this Agreement as a result of
termination of Executive’s employment will be considered severance pay in
consideration of his past service and his continued service from the Effective
Date, and his entitlement thereto will neither be governed by any duty to
mitigate his damages by seeking further employment nor offset by any
compensation that he may receive from other employment.

8. Confidentiality and Exclusivity. Executive agrees to maintain the
confidentiality of the Company’s (and its related entities and projects) books,
records, financial information, technical information, business plans and/or
strategies, and other confidential matters unless required to make disclosure in
the performance of his duties for the Company or as a result of a legal
proceeding or other legally mandated cause. The parties recognize and agree that
should the Company be required to pursue a claim against Executive under this
Section 8, the Company will likely be required to seek injunctive relief as well
as damages at law. Accordingly, Section 9, Arbitration, will not apply to any
action by the Company against Executive for violation of this Section 8.
Executive agrees for purposes of any disputes arising under this Section 8 to
submit to the exclusive jurisdiction of the federal and state courts in the
Commonwealth of
Massachusetts.

9. Arbitration. Except as otherwise provided in Section 8, any dispute or
controversy between the parties involving the construction or application of any
terms, covenants or conditions of this Agreement, or any claim arising out of or
relating to this Agreement, or any claim arising out of or relating to
Executive’s employment by the Company that is not resolved within ten days by
the parties will be settled by arbitration in Boston, Massachusetts, in
accordance with the rules of the American Arbitration Association then in
effect, and judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. The Company and Executive agree that
the
arbitrator(s) will have no authority to award punitive or exemplary damages or
so-called consequential or remote damages such as damages for emotional
distress. Any decision of the arbitrator(s) will be final and binding upon the
parties. Upon request the arbitrator(s) shall submit written findings of fact
and conclusions of law. The parties agree and understand that they hereby waive
their rights to a jury trial of any dispute or controversy relating to the
matters specified above in this Section 9.

10. Rights of Survivors. If Executive dies after becoming entitled to benefits
under Section 3 following termination of employment but before all such benefits
have been provided, (a) all unpaid cash amounts will be paid to the beneficiary
that has been designated by Executive in writing (the “beneficiary”), or if
none, to Executive’s estate, (b) all applicable insurance coverage will be
provided to Executive’s family as though
Executive had continued to live, and (c) any stock options that become
exercisable under Section 3.4 will be exercisable by the beneficiary, or if
none, the estate.

11. Successors. This Agreement will inure to and be binding upon the Company’s
successors. The Company will require any successor to all or substantially all
of the business and/or assets of the Company by sale, merger or consolidation
(where the Company is not the surviving corporation), lease or otherwise, by
agreement in form and substance satisfactory to Executive, to assume this
Agreement expressly. This
Agreement is not otherwise assignable by the Company.

12. Subsidiaries. For purposes of this Agreement, employment by a corporation or
other entity that is controlled directly or indirectly by the Company will be
deemed to be employment by the Company. Thus, references in the Agreement to
“Company” include such corporations or other entities where appropriate in the
context.

13. Amendment or Modification; Waiver. This Agreement may not be amended unless
agreed to in writing by Executive and the Company. No waiver by either party of
any breach of this Agreement will be deemed a waiver of a subsequent breach.

14. Severability. In the event that any provision of this Agreement is
determined to be invalid or unenforceable, the remaining provisions shall remain
in full force and effect to the fullest extent permitted by law.

15. Controlling Law. This Agreement will be controlled and interpreted pursuant
to Massachusetts law.

16. Superseded Agreement. This Agreement (i) supersedes and replaces in their
entirety provisions related to severance payments due to a change in control,
and option acceleration in the event of a change in control, as set forth in the
Change of Control Agreement between Executive and the Company dated
July 17, 2003 and (ii) amends and restates the Agreement between the Company and
the Executive dated November 2, 2006.

17. Notices. Any notices required or permitted to be sent under this Agreement
are to be delivered by hand or mailed by registered or certified mail, return
receipt requested, and addressed as follows:

If to the Company:

Lionbridge Technologies, Inc.
1050 Winter Street, Suite 2300
Waltham, MA 02451

If to Executive:

     
     
     

Either party may change its address for receiving notices by giving notice to
the other party.

1

In witness whereof, the parties hereto have executed this Agreement as of the
date set forth above.

     

[Executive]

LIONBRIDGE TECHNOLOGIES, INC.

By:     
Rory J. Cowan
President and Chief Executive Officer


2

Exhibit A

“Change of Control” means the occurrence of any of the following events:

(1) any Person becomes the owner of 25% or more of the Company’s Common Stock
and a majority of the members of the Board of Directors make a determination
that a change of control has occurred; or

(2) individuals who, as of the Effective Date, constitute the Board of Directors
of the Company (the “Continuing Directors”) cease for any reason to constitute
at least a majority of such Board; provided, however, that any individual
becoming a director after the Effective Date whose election or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Continuing Directors will be deemed to be a Continuing Director,
but excluding for this purpose any such individual whose initial assumption of
office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities and Exchange Act of 1934 (the
“Exchange Act”)) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(3) consummation of a reorganization, merger, consolidation or other transaction
that will result in the transfer of ownership of more than 50% of the Company’s
Common Stock; or

(4) liquidation or dissolution of the Company or sale of substantially all of
the Company’s assets.

In addition, for purposes of this definition the following terms have the
meanings set forth below:

“Common Stock” means the then outstanding Common Stock of the Company plus,
for purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock does
not include shares of preferred stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board expressly so determines in any future transaction or
transactions.

A Person will be deemed to be the “owner” of any Common Stock of which such
Person would be the “beneficial owner,” as such term is defined in Rule 13d-3
promulgated by the Securities and Exchange Commission under the Exchange Act.

“Person” has the meaning used in Section 13(d) of the Exchange Act, except that
“Person” does not include (i) the Executive, an Executive Related Party, or any
group of which the Executive or Executive Related Party is a member, or (ii) the
Company or a wholly owned subsidiary of the Company or an employee benefit plan
(or related trust) of the Company or of a wholly owned subsidiary.

An “Executive Related Party” means any affiliate or associate of the Executive
other than the Company or a subsidiary of the Company. The terms “affiliate” and
“associate” have the meanings given in Rule 12b-2 under the Exchange Act; the
term “registrant” in the definition of “associate” means, in this case, the
Company.

3